office_of_chief_counsel internal_revenue_service memorandum number release date cc tege eb ec ---------------- postn-124892-07 uilc 409a date date to scott e sharek executive compensation technical advisor pre-filing and technical guidance large and mid-size business from william c schmidt senior counsel executive compensation employee_benefits tax exempt government entities subject application of sec_409a to the exercise of certain backdated stock_options in this replies to your request for assistance on the application of sec_409a to certain exercises of backdated stock_options in application of the guidance under sec_409a depends largely on the particular facts and circumstances of the compensation arrangement and the particular actions taken under the compensation arrangement accordingly the advice provided in this memorandum should not be applied beyond the facts discussed facts employee a and employee b are employees of a corporation employer z on date employer z which has only one class of common_stock outstanding granted employee a and employee b compensatory nonstatutory stock_options to purchase common_stock of employer z under the terms of the stock_options the options were not exerciseable until date and would be forfeited if the employee did not continue in employment through date on date the fair_market_value of the underlying stock was dollar_figure per share the exercise price of the stock_options was dollar_figure per share under the terms of the stock_options the options would terminate on the postn-124892-07 earlier of date or the 90th day following the employee’s termination of employment employee a terminated employment on date employee b has not terminated employment on date employee a and employee b each exercised his or her stock_option neither employee a nor employee b was a key_employee of employer z as defined in sec_416 at any time the stock_options have never been modified or extended issue were the stock_options subject_to sec_409a and did the stock_option exercises result in a violation of section sec_409a response the stock_options were nonqualified_deferred_compensation_plans subject_to sec_409a employee a’s stock_option exercise in did not violate the requirements of sec_409a employee b’s stock_option exercise in violated the requirements of sec_409a for a discussion of the amount required to be included in income in see notice_2006_100 2006_51_irb_1109 discussion applicable guidance sec_409a applies to amounts deferred under a nonqualified_deferred_compensation_plan the final regulations under sec_409a are applicable for taxable years beginning after date for taxable years beginning before date the applicable guidance under sec_409a including transition guidance is notice_2005_1 2005_1_cb_274 the preamble to the proposed_regulations under sec_409a 2005_2_cb_786 fr and notice_2006_79 2006_43_irb_763 for taxable years beginning before date the guidance provides that the taxpayer must comply with the requirements of notice_2005_1 as well as any other applicable guidance as of its effective date with respect to issues not addressed by notice_2005_1 taxpayers may rely upon a reasonable good_faith interpretation of the statute for this purpose compliance with the proposed_regulations or final regulations constitutes compliance with a reasonable good_faith interpretation of the statute where a provision of the regulations is inconsistent with notice_2005_1 the taxpayer may comply with the provisions of the regulations or notice_2005_1 see notice_2005_1 q a-19 preamble to the proposed_regulations under sec_409a xi b notice_2006_79 sec_3 and preamble to the final regulations under sec_409a applicability date coverage under sec_409a a stock_option is subject_to sec_409a if the option constitutes a nonqualified_deferred_compensation_plan for purposes of sec_409a whether a stock_option is a deferred postn-124892-07 compensation plan requires analysis of whether the option provides for the deferral of compensation including whether the option provides for only a short-term deferral of compensation and whether the option is excluded from coverage under sec_409a under the effective date provisions a definition of nonqualified_deferred_compensation_plan - in general notice_2005_1 q a-4 a states that a plan provides for the deferral of compensation only if under the terms of the plan and the relevant facts and circumstances the service provider has a legally binding right during a taxable_year to compensation that has not been actually or constructively received and included in gross_income and that pursuant to the terms of the plan is payable to or on behalf of the service provider in a later year the proposed_regulations adopt a substantially_similar standard see prop sec_1_409a-1 the final regulations exclude the condition that the amount not be actually or constructively received to avoid confusion with respect to the rules on deferral elections and accelerations of payments see preamble to the final regulations under sec_409a iii a sec_1_409a-1 because the stock_options granted by employer z provide a legally binding right to a payment in a future year the arrangement provides for the deferral of compensation absent an applicable_exclusion notice_2005_1 q a-4 d ii provides that an option to purchase stock of the service_recipient other than an incentive_stock_option described in sec_422 or an option granted under an employee_stock_purchase_plan described in sec_423 does not provide for a deferral of compensation if the amount required to purchase stock under the option the exercise price may never be less than the fair_market_value of the underlying stock on the date the option is granted the receipt transfer or exercise of the option is subject_to taxation under sec_83 and the option does not include any feature for the deferral of compensation other than the deferral of recognition of income until the later of exercise or disposition of the option under sec_1_83-7 the regulations adopt a substantially_similar standard see prop sec_1_409a-1 sec_1_409a-1 because the exercise prices of the stock_options were less than the fair_market_value of the underlying stock on the date the options were granted this exception is not available b definition of nonqualified_deferred_compensation_plan - short-term deferrals notice_2005_1 q a-4 c provides that until additional guidance is issued a deferral of compensation does not occur if absent an election to otherwise defer the payment to a later period at all times the terms of the plan require payment by and an amount is actually or constructively received by the service provider by the later of i the date that i sec_2½ months from the end of the service provider’s first taxable_year in which the amount is no longer subject_to a substantial_risk_of_forfeiture or ii the date that i sec_2½ months from the end of the service recipient’s first taxable_year in which the amount is no longer subject_to a substantial_risk_of_forfeiture because the stock_options otherwise postn-124892-07 defer the payments to a later period and do not require that the payment be made by the end of the applicable_period the options do not qualify for this exclusion taxpayers may also rely upon the proposed or final regulations the proposed_regulations altered this exclusion from coverage under sec_409a generally eliminating the requirement that a plan require that the payment be made by the end of the applicable_period specifically proposed sec_1_409a-1 provides that a deferral of compensation does not occur if absent an election by the service provider including an election under proposed sec_1_409a-2 to otherwise defer the payment of the compensation to a later period an amount is actually or constructively received by the service provider by the later of the 15th day of the third month following the service provider’s first taxable_year in which the amount is no longer subject_to a substantial_risk_of_forfeiture or the 15th day of the third month following the end of the service recipient’s first taxable_year in which the amount is no longer subject_to a substantial_risk_of_forfeiture proposed sec_1_409a-2 also requires that the arrangement not otherwise defer the payment to a later period the preamble to the proposed_regulations explained that where an arrangement does not otherwise defer compensation an amount will qualify as a short-term deferral if the amount is paid out by the appropriate deadline preamble to the proposed_regulations under sec_409a ii b for example an arrangement that defers a payment until years after the lapsing of a condition that constituted a substantial_risk_of_forfeiture constitutes a deferral of compensation even if the amount is actually paid on the date the substantial_risk_of_forfeiture lapses under this standard a stock_option with a term permitting exercise beyond the applicable short-term deferral_period would not constitute a short-term deferral regardless of whether the option was actually exercised during such period because the arrangement would otherwise defer the payment to a later period once an arrangement provides for deferred_compensation the arrangement cannot be treated as a short-term deferral see also preamble to the proposed_regulations under sec_409a ii b the short-term deferral rules does not provide a method to avoid application of sec_409a if the legally binding right creates a right to deferred_compensation from the outset for rules applicable in taxable years beginning after date see sec_1_409a-1 and sec_1_409a-1 example c application of transition guidance the preamble to the proposed_regulations provides that to comply with the requirements of sec_409a a plan must be amended on or before date either to conform to the provisions of sec_409a with respect to amounts subject_to sec_409a or to provide a compensation arrangement that does not provide for a deferral of compensation_for purposes of sec_409a preamble to the proposed_regulations under sec_409a xi b some taxpayers have argued that the exercise of a stock_option should be treated as a de_facto amendment of the option to no longer provide for a deferral of compensation if such exercise occurs during the period ending ½ months after the end of the taxable postn-124892-07 year in which the option became vested if this argument were accepted a payment under a nonqualified_deferred_compensation_plan under a payment provision that did not meet the requirements of sec_409a would also be treated as amending the plan to pay under a different permissible provision for example a payment under a plan term permitting a payment at the participant’s election subject_to a penalty a haircut provision that happened to coincide with the participant’s separation_from_service arguably could be a payment upon a separation_from_service even if the plan did not otherwise provide for a payment upon a separation_from_service the transitional guidance does not permit these types of de_facto amendments for payments that occurred during because the purported de_facto amendment would be a change in a payment election the taxpayers could have amended the stock_options in to be compliant with sec_409a by requiring that the option be exercised in see notice_2005_1 q a-19 c however the transition_rules do not allow a taxpayer to amend a plan during to provide for a payment in in this regard the preamble to the proposed_regulations provides that with respect to amounts subject_to sec_409a and amounts that would be treated as a short-term deferral such an amendment and election will not be treated as a change in the form and timing of a payment under sec_409a or an acceleration of a payment under sec_409a provided that the amendment and election applies only to amounts that would not otherwise be payable in and does not cause an amount to be paid in that would not otherwise be payable in such year see preamble to the proposed_regulations under sec_409a xi c because the amount payable under the stock_option was not otherwise payable in the option could not be amended in to require that the payment be made in see notice_2006_79 dollar_figure for this purpose a stock right will not be treated as payable in a year solely because the stock right is exercisable during that year if the stock right is also reasonably expected to be exercisable in a subsequent year accordingly the transition_rules did not permit the taxpayers to amend the stock_options at issue here in to qualify such options as arrangements providing only short-term deferrals so as to exclude the options from the definition of a nonqualified_deferred_compensation_plan the preamble to the final regulations provides that with respect to payments before date a taxpayer is not required to amend the plan retroactively to reflect the changes and elections made during the transition_period however the taxpayer must be able to demonstrate that any such changes and elections were made in compliance with the applicable transition guidance because the election to exercise the stock_option in was made in and not in the taxpayer would not be able to demonstrate that the changes and elections were made in compliance with the applicable transition guidance d application of sec_409a - effective date notice_2005_1 q a-16 a provides generally that sec_409a is effective with respect to i amounts deferred in taxable years beginning after date and ii amounts postn-124892-07 deferred in taxable years beginning before date if the plan under which the deferral is made is materially modified after date sec_409a is effective with respect to earnings on amounts deferred only to the extent that sec_409a is effective with respect to the amounts deferred notice_2005_1 q a-16 b provides that for purposes of determining whether sec_409a is effective with respect to an amount the amount is considered deferred before date if i the service provider has a legally binding right to be paid the amount and ii the right to the amount is earned and vested for this purpose a right to an amount is earned and vested only if the amount is not subject_to either a substantial_risk_of_forfeiture as defined in sec_1_83-3 or a requirement to perform further services the proposed and final regulations incorporate substantially the same standards see prop sec_1_409a-6 sec_1_409a-6 because the employees’ rights under the stock_options were not earned and vested before date the stock_options are not excluded from coverage under sec_409a due to application of the effective date provisions compliance with the requirements of sec_409a notice_2005_1 generally did not address the application of the requirements under sec_409a accordingly for periods on or before date the nonqualified_deferred_compensation_plan comprised of the stock_option generally will not be treated as violating sec_409a if the plan is operated through date in reasonable good_faith compliance with the provisions of sec_409a and any other generally applicable guidance published with an effective date before date and to the extent not inconsistent therewith the plan’s terms in the case of a stock_option this means that the option generally must be operated in reasonable good_faith compliance with sec_409a which requires that compensation deferred under a nonqualified_deferred_compensation_plan may only be payable upon certain events including i a separation_from_service ii disability iii death iv a specified time or fixed schedule v a change in control event or vi an unforeseeable_emergency the ability to exercise a stock_option at any time during the option term where the term extends over multiple years does not meet the requirements of sec_409a during the taxable_year neither employee a nor employee b exercised his or her respective stock_option thus during the plan was operated in reasonable good_faith compliance with sec_409a because neither employee made use in operation of the noncompliant provision of the plan that is the right to exercise the option at any time in both employee a and employee b exercised their option when employee a terminated employment in the term of employee a’s stock_option became limited and would expire days later employee a exercised the stock_option within those days under a reasonable good_faith interpretation of sec_409a employee a exercised the stock_option under the option terms permitting exercise upon a separation_from_service which complies with the requirements of sec_409a postn-124892-07 accordingly employee a’s stock_option exercise did not violate the requirements of sec_409a employee b did not terminate employment in so the term of employee b’s stock_option was not so limited employee b exercised employee b’s stock_option under the option terms permitting exercise at any time after vesting and during the year term of the option this constitutes the use in operation of a plan term that is not consistent with a reasonable good_faith interpretation of the statute or with the transition guidance and accordingly violates the requirements of sec_409a
